Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pg. 7 line 24 - Pg. 9 line 14, filed 10/26/2021, with respect to Claim 1 have been fully considered and are persuasive.  The U.S.C. 102(a)(2) rejection of 8/30/2021 has been withdrawn. 
Reasons for Allowance
Claims 1-18 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to disclose singly or in combination before the effective filing date, the claimed injection device. 
	The closest prior art of record is Holland (WO 2016027096). Holland teaches an injection device with a housing, an extendable plunger comprising a leading portion and a trailing portion, an actuation mechanism, a trigger arrangement, and an indicator. While Holland teaches a similarly structured injection device, Holland does not explicitly teach or render obvious an injection device where the indicator is configured to move in the forward movement direction relative to at least the trailing portion upon activation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783